UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LINDA ANN TYLER,                       
               Plaintiff-Appellant,
                 v.
MICHAEL BEINOR, Doctor; CHARLES
M. CONDON, Attorney General of
South Carolina; JAMES CHRISTOPHER,
Major for Sled; SAMUEL P. RILEY,               No. 03-7120
Sheriff of Greenwood County; EARL
RICHARD BAZZLE, Warden of Leath
Correctional Institution; BERNICE
WIGGLETON, Major, at Leath
Correctional Institution,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Cameron M. Currie, District Judge.
                         (CA-02-3330-8-22)

                  Submitted: November 6, 2003

                      Decided: November 20, 2003

  Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Linda Ann Taylor, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON,
2                           TYLER v. BEINOR
Greenwood, South Carolina; James Miller Davis, Jr., DAVIDSON,
MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Linda Ann Tyler appeals the district court’s order dismissing her
42 U.S.C. § 1983 (2000) action for failure to state a claim. Tyler’s
case was referred to a magistrate judge pursuant to 28 U.S.C.
§ 636(b)(1)(B) (2000). The magistrate judge recommended that the
Defendants’ motion to dismiss be granted and clearly advised Tyler
that failure to file specific and timely objections to his recommenda-
tion could waive appellate review of a district court order based upon
the recommendation. Despite this warning, Tyler filed only general,
conclusory objections to the magistrate judge’s recommendation.

   Pursuant to § 636(b)(1), a district court is required to conduct a de
novo review of those portions of the magistrate judge’s report to
which a specific objection has been made. The court need not conduct
de novo review, however, "when a party makes general and conclu-
sory objections that do not direct the court to a specific error in the
magistrate’s proposed findings and recommendations." Orpiano v.
Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).
The timely filing of specific objections to a magistrate judge’s recom-
mendation is necessary to preserve appellate review of the substance
of that recommendation when the parties have been warned that fail-
ure to so object will waive appellate review. Orpiano, 687 F.3d at 47.

   We find that Tyler has waived appellate review by failing to direct
the district court to specific errors in the magistrate judge’s report and
recommendation. See United States v. Schronce, 727 F.2d 91, 93-94
                          TYLER v. BEINOR                          3
(4th Cir. 1994) (failure to file objections waives appellate review).
Accordingly, we affirm the district court’s order and deny Tyler’s
motion to vacate the district court’s order. We dispense with oral
argument, because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED